 54DECISIONSOF NATIONALLABOR RELATIONS BOARDAtlas Trucking,Inc. d/b/a Atlas Truck Rental &LeasingandAnthony Joseph Long.Case 7-CA-2420630 May 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 23 October 1985 Administrative Law JudgeBenjamin Schlesinger issuedthe attached decision.The Respondent filed exceptions and a supportingbrief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AtlasTrucking, Inc. d/b/a Atlas Truck Rental & Leas-ing,Wyoming, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.1The Respondent has exceptedto some ofthe judge's credibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).Although we do not attachas much weightto the wording of the Re-spondent's 1 August 1984 separationnoticetoChargingParty Long asdoes the judge in resolvingcredibility,we conclude,after careful exami-nationof the entire record, that there is no basis for reversing the judge'scredibilityfindings.Also, in adopting the judge's finding thatthe Respondenthad knowl-edge of ChargingParty Long's union activity, we do not rely on the pre-hearing statement to the Boardof former Night ShiftForeman SteveArnold.A. Bradley Howell,Esq.,for the General Counsel.JohnH.Gretzinger,Esq.,andBradley K. Glazier, Esq.(Clary,NantzWood,Hofus,Rankin & Cooper),ofGrand Rapids, Michigan, for the Respondent.Anthony Joseph Long,of Kentwood,Michigan,for theCharging Party.DECISIONFINDINGS OF FACTBENJAMINSCHLESINGER, Administrative Law Judge.On 1 August 19841 Charging Party Anthony JosephLong eitherresignedfrom his position as the second-shift1Unless otherwisestated,all dates refer to the year 1984tiremechanic2 for Respondent Atlas Trucking, Inc.,doing business as Atlas Truck Rental&Leasing, or wasterminated from his position in violation of Section8(a)(3) and (1) of the National Labor Relations Act byRespondent's acceptance of a resignation, which Longtestified that he did not make.3The resolution of this issue depends on my determina-tion of the credibility of the various witnesses.What isnot at issue is jurisdiction. Respondent admits, and I find,thatRespondent is a corporation duly organized underand existing by virtue of the laws of the State of Michi-gan.Respondent has maintained an office and place ofbusiness at Clay Avenue, Wyoming, Michigan, where itis engaged in the daily and long-term leasing of commer-cial trucks.4 At that location, as well as about 17 otherbranches that Respondent maintains in Michigan, duringthe calendar year ending 31 July, which period is repre-sentative of its operations, Respondent provided servicesvalued in excess of $50,000 to enterprises within Michi-gan which purchased and received goods and productsvalued in excess of $50,000 directly from suppliers locat-ed outside of Michigan. I conclude, as Respondentadmits, that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. I also find and conclude, as Respondent admits,thatGeneral Teamsters Union, Local No. 406, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (Teamsters) andInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW) areeach labor organizations within the meaning of Section2(5) of the Act.Long testified that on 31 July about 3 p.m. he calledRoger Glas, his second-shift supervisor, to advise that hedid not believe he would be able to get to workbecausehe was in the process of repairing his car. Glas suggestedthat Long get a ride from a neighbor or somebody elseto bring him in, and Long agreed that he would do so ifhe were really needed. Glas said that he really could useLong but agreed to call Long if he needed him. Longthen told Glas that he had received a job offer that day,he did not think he would accept the offerbecause itwas for less money, but he wanted to get more detailsand would talk to Glas the next day. Glas replied that ifLong decided to accept the job Glas hoped that Longwould give Respondent 2 weeks' notice.Immediately after this conversation, Long telephonedJames Hitts, who was Respondent's first-shift supervisor5and whose duty was to give the second-shift supervisorinstructionson what work was left over to do. Long toldHitts about his conversation with Glas and asked wheth-8The second shift is scheduled from 330 p.m. to midnight As a me-chanic, Long repaired,mounted,dismounted,and balanced tires.8The relevantdocket entries are asfollows theunfair labor practicewas filedon 21 January1985;complaint issuedon 20March 1985; andthe hearing was held in Grand Rapids, Michigan,on 19 and 20 June19854Another of Respondent's divisions, M&K Truck and Trailer (M&K),located atClyde Park, Wyoming,Michigan,refurbishes and repairs thetrucks used in Respondent's rental operationsSThe General Counselstipulatedthat notwithstanding Hitts' job titlehe was not a supervisor within the meaningof Sec 2(11) of the Act.280 NLRB No. 6 ATLAS TRUCKRENTAL55er there was anything pressing that required him to comeinHitts replied that there was nothing pressing and thatHitts would finish up the work Hitts testified and cor-roborated this part of his conversation with Long 6I find that Long was prepared to work on 31 July ifRespondent could not have done without him If he hadreally resigned from hisjob, he would not have calledHitts to inquire about whether he was needed In addi-tion,from Long'spast employmenthistory,itappearsthat Long was attentive to the responsibilities of his joband that his absentee record was good In fact,earlier inhis employment,Long had called in sick but he hadagreed to work,despite his illness, if he were reallyneeded Of even greater significance,Glas corroboratedthat Long did not resign on 31 July but merely madeknown that he had just returned from a job interviewand was seriously considering taking that jobDavid Mitchell, Respondent's branch service manager,recalled almost the same conversation as Glas didMitchell testified that Long called Glas at 3 25 p m, andMitchell was in the same room as Glas Mitchell over-heard or learned from Glas that Long had car trouble,that Glas asked Long to have a relative or neighbor ortaxi bring him to work because there was a lot of tirework to be done that night,and that Long had just comefrom a job interview and was seriously considering thejobMitchell spoke with John Meyermg(Meyering), Re-spondent's districtmanager, about 4 p in and made ar-rangements to get the most important tire work done byhaving the second-shift trailerman take care of anyemergency that came in that nightThe following day at 9 am,according to Mitchell, heandMeyering discussed how to cover the tire repairwork if Long did not come back to workTheydecidedto call Long to find out if he would be back Mitchellsaid that it was not until between 11 am and noon thathe called Long, to whom he said that he was calling to"confirm that you have quit, or if you are coming back "Long said that he had quit Mitchell asked where he wasgoing to work,and Long replied that he was going to anoverhead door company on 28th Street Mitchell askedhim why he was leaving,and Long said that he had abetter payingjob,withmore room for advancementMitchell accepted his resignation and asked him to cometo the facility and sign a separation notice Long said hedid not wish to come in and asked Mitchell to mail it tohun With that,the conversation ended, and Mitchell re-ported to Meyering that Long had quit Mitchell andMeyering decided that the second-shifttrailermanshould do any emergency repairs and that they wouldschedule as much tire work as possible for the first shiftMitchell then prepared a separation notice for LongAbout 2 hours after the earlier telephone conversation,again according to Mitchell,Long called back He saidthat he had not quit Mitchell reminded him of their ear-lier conversationLong repeated several times that hehad not quit,but Mitchell said that Respondent had ac-cepted his resignation and it stoodHitts denied,however,Long's testimony that Long also told himabout the otherjob opportunity that Long had been offered Hitts alsosaid that his conversation with Long took place between 2 30 and 3 p mBetween that second conversation and the first,Mitch-ell, believing that Long'smention of anotherjob was justa ploy to get a raise,toldMeyering that if Long shouldwant his job back Mitchell felt that Respondent shouldnot give the job back because Long'swork performancewas not as good as it could be, that Long was not inter-ested in thejob that he had, and that he was looking foranotherjob and would probably leave anywayMeyering's recollectionswere similar,but different,too On 31 August Glas reported to him that he had justreceived a phone call from Long,who said that he wasnot coming to work because of trouble with his car Glasasked him whether he could get a ride from a friend, towhich Long replied that he hadjust come home from aninterview with an overhead door company and he wasseriously considering another jobMeyering stated thatRespondent had to arrange for another employee to stayover into the second shift because of the great amount ofwork that had to be doneThe next day, about 11 am,Mitchell reported toMeyeting that he had called Long,that he said to Longthat he had been scheduled to work the previous day,that he telephoned 5 minutes before he was due to startwork,and that he did not come to work Mitchell statedthatGlas said that Long might have another job, andMitchell asked Long what his intentions were, was hequitting,to whichLong said yes, and Mitchell then ac-cepted his resignationAbout 2 hours later,Mitchell received another phonecall from Long Mitchell told Meyering that Long wason the line and that he said he had changed his mind andwas asking for his job back Meyermg told Mitchell totellLong"No way,Jose,anyone that is going to leaveus like that,the day before certainly is not going tohave hisjob back "When Long reported to work that afternoon, Meyer-ing pulled Long's timecard from his hand,stating "Whatyou pulled on us There is no way we are going to letyou come back here You are done,and it is over "Long recalled two telephone conversationswithMitchell on 1 August,but his recollections were substan-tially differentHe claimed that Mitchell's call woke himup about 8 30 am,andMitchell announced that Re-spondent had decided to accept his resignation Longasked him whose bright idea that was and told him thathe had not resigned Mitchell said that he was just toldto make the call and to tell Long that he did not have toreport to work,and Long replied that he would get backtoMitchell,that he was not even awake,and that he"wanted to give it a little thought"About an hour later,Long called Mitchell and stated again that he had not re-signed,that he did not intend to resign, that he wouldreport to work that afternoon,and that,ifRespondentwould not permit him to work,Respondent would haveto lay him off or fire him True to his word,Long re-ported to work at 3 p m and was about to punch in histimecard,when John Meyering ran out of his office,grabbed the timecard from Long's hand,and said thatLong no longer worked there Thereafter,Long com-plained to Mitchell that he knew he was not permitted towork only because of his union activitiesMitchell re- 56DECISIONSOF NATIONALLABOR RELATIONS BOARDplied that nobody had said anything about that to hun,but, even if someone did, he could not say anything be-cause it would jeopardize his own job.Ifind none of the testimony wholly appealing. Longhad been attempting to obtain a wage increase since Juneand was obviously disappointed that he did not get one.He had heard that another employee obtained an in-crease by threatening to quit, so Long decided to dosomething similar.Ifind it improbable that he wouldhave told Glas on 31 July,in additionto the offer of an-other job, that the job was for less money and that hedid not think he would accept it. That would not haveput pressure on Respondent to rethink its position aboutLong's wage increase. On the other hand, I note thatLong said to Glas that he was going to get more detailson the job the following day and would notify Glasabout it, thus keeping Respondent in some form of sus-pense.I have also considered Long's testimony about his twotelephone conversations with Mitchell on 1 August. Ihave difficulty understanding why Long would call backMitchell to give him the verysame messageas Long hadgiven in his first conversation. I also do not know whatprompted Long's desire to have time to think aboutMitchell'smessagein his first conversation, unless hewas thinking about quitting or ascertaining whether an-other job was actually available.But I have even greater reservations about Respond-ent'snarrationbecause it contradicts the separationnotice written by Mitchell on 1 August, which stated:Tony called at 3:25 P.M. on 7-31-84 and said hewas acceptinganother job. Did not report to work.Shift started at 3:30 P.M.No matter what other differences may appear in the tes-timony in this proceeding, the facts set forth in the sepa-ration notice are clearly false. No one, not even Mitchell,corroborated that Long stated on 31 July that he was ac-cepting another job. The notice completely avoids theevents of 1 August and Mitchell's alleged call to Longshortly beforeMitchellwrote the notice. Instead, thenotice states that Long said on 31 July that he was ac-cepting another job, a patently false statement, and im-plied that because he was accepting the other job (andthus quitting his employment with Respondent), he didnot report to work when his shift started at 3:30 p.m. Allwitnessesconceded that Long said only that he couldnot report to work because his car had broken down.Another problem with Respondent's case arose withits attempt to boltser its reason for accepting Long's res-ignationby showing that he was not a good worker.Mitchellmade clear that, between his first and secondconversationswithLong,MitchelldiscussedwithMeyering the possibility that Long might change hismindand decide to return to work. They discussedLong's work record and determined that he was a poorworker, unworthy of a second chance. In addition, theydecided that once Long had quit without giving 2 weeks'notice, he had lost Respondent's good will and shouldnot be permitted to return to work. From this testimony,Ihad assumed that, before the second conversation,Long's employment status had been fully settled.That, however, turned out to be wrong, at least if Iam to credit Meyering, who went into detail about hispresencewhen Long's second telephone call was re-ceived and Mitchell's turning to him to announce thatLong was calling and wanted to return to work, andMitchell's looking toMeyering for advice, to whichMeyering made his "No way, Jose" comment. I find thatMeyering's explanation that his remark was merely afinal confirmation that Respondent would not take Longback does not jibe with Mitchell's testimony about hisconversation with Meyering earlier in the day, a conver-sationwhich Meyering corroborated only that he "prob-ably" talked about Long's work record "generally." IfMitchell were to be credited, Mitchell would not havesought Meyering's counsel and would have rejected outof hand Long's request to revoke his prior quit. In addi-tion,Respondent offered evidence to the effect that,once an employee quit without notice, he lost Respond-ent's good will and was not eligible for reinstatement. Ifthatwas Respondent's firm and immutable rule, therewas no reason for Mitchell to discuss with Meyeringwhat should be done if Long changed his mind. Indeed,Ibelieve that no such discussion took place.Meyeringdid not testify to such a conversation.IdiscreditRespondent's attempt to justify its accept-ance of Long's alleged resignation. I fmd the separationnotice to be without factual basis. In particular, I foundMeyering an evasive witness, who became nervous oncross-examination,as shown by his frequent repetition ofquestions that were asked of him.Respondent'switnesseswere improperly led on direct examination by counsel,even after warning by me. What particularly sticks out isRespondent's attempt to justify the factual basis of thewritten separation notice. Although Meyering concededthat Respondent knew only on 1 August that Long wasquitting, he also testified that:We had every indication to believe that he wasdone on the 31st . . . (Me said [then] that I justtalked to an overhead door company, and more op-portunity,more pay, I am seriously consideringtaking this job. Then theguydoes not show in towork that night after you ask him to come in. Thatis a good indication to me that the guy is done.Meyering was the only witness who stated that on 31July Long mentioned an overhead door company and ajob with more pay and more opportunity. Mitchell saidthat was mentioned in his first conversation on 1 August.Long denied that it was ever said on 1 August, and Ifmd that more accurate.In sum, Respondent's case fallson the separation notice;the remainder of its testimonialposition is a contrivanceto fitmore in line with the factsthat it seeks to have me believe.I cannot.In addition,Respondent points to no incident of recentdate that would suggest that Long was not a capable em-ployee or was a disciplinary problem. Long had beenemployed since February 1983. He had received favor-able work evaluations and pay increases on 6 July 1983and 20 February 1984. He was reprimanded for talking ATLAS TRUCK RENTAL57with a customer on 11 June 1984 and for refusing to stoptalkingwith that customer despiteJohnMeyermg's di-rective to return towork,but that appearsto be the onlymeaningful blemish onhis record' except forhis unionactivitieswhich Longthought,and the GeneralCounselurges,was the true reason Long is no longer working forRespondentLong testified that he had been involvedin attempts toorganize Respondent's employees at itsClay Avenue fa-cilityas well as other of Respondent's branches In earlyApril he net with ClayAvenue employeesabout theirinterest in being represented by a union In lateApril heobtained the names and telephone numbers ofother em-ployees at other branches and telephoned them from hishome Sometimes, he spoke toother employees who hadcalled him athis workstation atthe Clay Avenue facili-ty, and he placed a few telephone calls from there, too,but that stopped in mid-May whenRespondent placed awooden box with a steel rod over the receiver at hisworkstationLong asked Lee Siemens, Respondent'sbranch manager,why the telephone, which Long oftenrequiredfor his work,was locked Siemens replied that itwas a precaution that Respondent was taking, but Sie-mens refused to give Long any detailed reason but as-sured him that it did not involve hum 8About 13 June,Long contacted Teamsters Representa-tiveRoy Piperand arranged for a meeting several dayslaterPiper wanted to be assuredthat therewas enoughemployee interest in the Teamsters and wanted Long toget support from at least one or two employees fromeach of Respondent's departmentsAs a result, Long,with the helpof some other employees, beganto contactemployees at other branches He distributed Teamstersauthorization cards during breaks Long's organizing ef-forts continued into July and consisted of telephone com-munications from his home as well as from work 9 Inearly or mid-July, Longlearned thatthe M&Kemploy-ees had already contactedthe UAW,and he telephonedUAW Representative Kurt Hatfieldinmid-July to offerhis aid in coordinating the organizingdriveHatfield sug-gested that Long arrange for a meeting with as many ofRespondent's employees as he could get If there wereenough employeesupport,then their effortscould be co-ordinatedThereafter,Long attempted to arrange forthat meeting,but his efforts lapsed when he lost his jobRespondent contends in its brief that there is no proofthat itknewof Long's efforts to organize its employees,but I find sufficient evidence that it did First, I note thatnone of Respondent'switnesses specifically denied thattheyknewof Long's involvement with the union cam-paignWhenI asked Mitchell what he knewof Long'sactivities,Respondent's counsel objected to the questionas being outside the scope of direct examination I with-drew my question Second, there had been rumorsspread around Respondent's shop that there was a unionorganizingeffort,and it appearsthatRespondent hadsome ideaof Long's involvement Siemens, who did nottestify,asked Long in early Junewhetherhe had heardanything about the"union rumors going around " SteveArnold,who was M&K's night-shift foreman,testifiedthat he was aware of union organizing at M&K in Janu-ary and February,he had a conversation with employeeJeff Spielmaker and Long aboutthe Union,and he knewthat Longwas supporting the union drive He also testi-fied that Carl DeVries,Respondent's operation manager,told him thathe suspectedthat Longwas involved in theunion campaign He also admittedthat JackMeyering,Respondent's president, instructed him to findout every-thinghe could aboutthe union campaign and that hemade everyeffort to reportto higher management whathe found outAlthoughArnold equivocated aboutwhether hetold Respondent'smanagement about Long'sactivitiesor whetherhe had conversations with them inwhich Long's name was mentioned,it appears reasonableto infer that, if Arnoldknew about Long and madeevery effort to tell highermanagement about the unioncampaign,Arnold did soFurthermore, I found Arnold'soral testimony, whichwas inconsistent with and contradicted major conces-sions contained in an investigatory affidavit10 that hegave to the Regional Office, to be less than candid Headmitted being loyal to Respondent and disliking LongAlthough hewas laid offfrom M&K,he received helpfrom JohnMeyering andChuckMeyering, Respondent'smaintenancedirector,in obtaining a higher paying job atFruehof Trailer,which performs truck repairwork forRespondentArnoldappeared to me to be couching histestimonyto favorRespondent11 I find hisaffidavitmore reliable and credit it See generally AdministrativeLaw JudgeRies' discussionin Salem LeasingCorp,271NLRB86 (1984),and particularlythe reference toUnited States v Leslie,542 F 2d 285 (5th Cir 1976), onwhichI particularly relyAssuming thatArnold's affida-vitwas not given under oath"subject tothe penalty ofperjury"within themeaning of Rule 801(dXl) of theFederal Rulesof Evidence,it is a statement which, inlight of Arnold's present bias,"ismore probative on thepoint for whichit isoffered than any otherevidencewhich [theGeneral Counsel] can procure"Rule 803(24)I, therefore, find that both Chuck and JohnMeyeringadvisedArnold that they knew that bothSpielmaker andLong wereinvolved inthe union organizing effort JoeLeBlanc,an admittedstatutorysupervisor,advisedArnoldto start lockingtheM&Kgate so that anyonewho was attempting to organize the employees wouldhave to seeArnold firstLeBlanc alsoadvised Arnoldthat the phoneswould be removedto keep Long andRespondent'swork rules provide for progressive discipline Even if Icredited the facts leading to this reprimand (Long testified that Mitchelltermed the warning "chicken shi "), it alone was insufficient to justifyLong's dischargeaA few days later,the lock was broken Respondent then installed adevice that could switch off the telephone from its front officeaThere was another telephone available for Long to make these callsfrom work10 I note that the affidavit was mailed to Arnold and not signed in thepresence of the subscribing Board agent Nonetheless,Arnold testifiedthat he gave the affidavit under oath and he signed it under a printedportion in which he certified to the truth of its contents Arnold also readthe affidavit in full and made corrections where he felt such were neces-sarya iArnold met with Respondent's representatives the night before thehearing and gave them his affidavitWhile he was testifying, Arnold ap-peared to be checking his answers with John Meyermg by smilin g at him 58DECISIONSOF NATIONALLABOR RELATIONS BOARDSpielmakerfrom telephoning M&K employees. Arnoldalso testified on direct examination that his supervisor,Jim Soule, admittedthat Long's phone was removed toprevent him from calling M&K and talking about theUnion.' 2Although Arnold's affidavit identifies theseconversations as takingplace before March, it appearsprobable, and I so find, that the conversations took placecloser to the time when Long's telephone was firstlocked in mid-May.Respondent contends that the locking of Long's tele-phone and subsequent removal of it was not caused byLong's unionactivities.Rather, John Meyering testifiedthat unauthorized and expensive telephone calls werebeing made, and Respondent was merely attempting tosave money. Respondent, however, never produced itstelephone bills to corroborate its claim. Furthermore,Meyering claimed that calls were being made on allthree shifts, while at thesame timehe contended that thetelephone bills that were not produced did not show thetimeswhen the telephone calls were made.' 3 There was,accordingly, no basis for his claim that calls were beingmade on any particular shift. I also note that Long'sworkplace was physically separated from all other workstations.But for the suspicions that Long was involvedin union activities, there appears no reason to lock hisphone because no one could see him. Meyering alsoclaimed that it was not necessary for the second shift tohave use of a telephone, but Long and Hitts testified thatcalls had to be made and received on the second shift.Indeed, up to that time, the telephone had been at hisworkplace for 6 years and had never been removed orlocked.When the telephone was first locked, Hitts askedSiemenswhat the reason was. Siemens replied that it hadnothing to do with the first shift, but just the secondshift.14 Siemensexplained that calls were being made bythe second shift to other branches, and to the outside,which did not pertain to companybusiness.Three orfour days later, Hitts said to Siemens that he had neverseen this kind of security "on just the telephone" andasked whether it related to the union activity. Siemenssaid:"[W]ell, it could, but . . . I am not allowed to dis-cuss it."Another indication of Respondent's knowledge ofLong's union activities and its discrimination against himrelated to Long's attempt to obtain a wage increase. Inmid-June he filled out a three-part form that Respondenthad used for employees to request wage increases, butSiemens told him that it was no longer necessary to fillout that form and that Respondent would evaluate theemployees when they felt like doing so. Later, Longpressed Hitts for a wage increase, and Hitts approachedSiemens andMitchell: "[H]ow does a guy go about get-ting a raisearound here?" Mitchell asked whether theraisewas for Hitts; Hitts replied that it was not, but itIsArnold, who was subpoenaed and testifiedas a witnessfor the Gen-eralCounsel,later denied this on cross-examination. However, I credithis first admission.is In addition,the phone was connected to Respondent'sotherbranches,includingM&K, by an intracompany line. Calls to otherbranches are not individually billed14 Long was the only employee on the second shift who would havehad access to this phone,which was not locked on the first shift.was for Long and Tom Whitfield, another employee.Siemens saidthatWhitfield recentlygot an increase, andHilts thensaid:"[H]ow about Tony?"Siemens askedHitts what he knew about Long's "unioninvolvement";and Hitts replied thatSiemensknew more about it thanHittsdid, that Hitts had heard only rumors but did notknow of any "involvement." Mitchell remarked that:"[W]ell we don't want a union in the shop anyhow"; andSiemensquestioned Hitts about Long's earlier use of Re-spondent's telephone for "non-company business." Hittsdenied any knowledge of such use.Ifind ample evidence that Respondent knew of aunion campaignand of Long's involvement. Respondentfirst attempted to thwart Long's activities by removinghis access to its other branches by locking his phone andlocking the M&K gates. The factsindicatethat Respond-ent withheld consideration of Long's request for a wageincreasebecause of his union activities. When Long's ac-tivitiescontinued,Respondent seized on an alleged"quit" to which Long was not a party. It is wholly im-probable that Long would represent that he was quittingto take a higher-paying position, when in fact his nextjob paid him far less. Respondent offered in evidence nocompelling reason why Long was terminated.WrightLine,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), approved inNLRB v. Transportation Management Corp.,462 U.S. 393(1983). Its claim that Long did not give 2 weeks' noticewhen he quit makes no sense, because Long did notquit.'s Its claimthat Long's work performance was badwas unsupported by any credible evidence' a and contra-dictedMitchell'swritten reason for Long's termination.In any event, what little Mitchell and Meyering wereable torelatewas inconsistent and clearly contradicts theearlier fine work evaluations that Long had received.The only reasonremainingin this record for Long's ter-minationishis union activities, and I conclude that histerminationviolates Section 8(a)(3) and (1) of the Act.The activities of Respondent set forth above, occur-ringin connection with its business operations, have aclose,intimate,and substantial relationship to trade, traf-fic, and commerceamong theseveral States and tend tolead to labor disputes, burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainis Becauseof thisfinding,it is unnecessaryto consider whether Re-spondenthad a policyof refusing to reinstate employees who had quitwithout notice.For thesame reason,Respondent's citations of decisionsinvolving a quit-U.O.P., Inc., 235 NLRB 621 (1978); Rich'sof Plymouth,Inc,232 NLRB 621 (1977), enfd in part 578 F 2d 880 (5th Cir. 1978)-are inapposite.I note thatMeyermg's testimonyabout formeremployeeDarwin Honeysettewas inconsistent.First he stated that because Honey-sette quit without notice"that's all we need,"and that there was no needto consider his pastwork record. Later,he said that Respondentdid con-sider hiswork record.16 If, as Mitchell claimed,Longconstantlytalked with other employ-ees and wasted timeon the job for a 2-week period,I cannot believe thatMitchell wouldnot have issueda writtenreprimand,especiallybecausehe did so for thealleged 10-or 15-minuteincident of 11 June ATLAS TRUCK RENTALaffirmative action designed to effectuate the policies ofthe Act. Having found that Respondent laid off AnthonyJoseph Long because of the union activities in which hewas engaged, I shall recommend that Respondent be or-dered to offer immediate and full reinstatement to Longto his former position or, if it is no longer available, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges and make himwhole for any loss of earnings or any monetary loss hemay have suffered from 1 August 1984, as a result of Re-spondent's unlawful conduct, less interim earnings, ifany.The amount of backpay shall be computed in themanner set forth inF.W. Woolworth Co.,90 NLRB 289(1950),with interest as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977).17 I shall also recommend that Re-spondent remove from its files any reference to Long'sdischarge or "quit."SterlingSugars,261NLRB 472(1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'8ORDERThe Respondent, Atlas Trucking, Inc. d/b/a AtlasTruck Rental & Leasing, Wyoming, Michigan, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Discharging its employees because they supportedand assisted General Teamsters Union, Local No. 406,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Internation-alUnion, United Automobile, Aerospace and Agricultur-al ImplementWorkers of America and in order to dis-courage the membership in and support and assistance ofthese Unions by its employees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Anthony Joseph Longimmediateand full re-instatement to his former position or, if that position isno longer available, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningshe may have sufferedas a resultof his discharge by Re-spondent, in the manner set forth in the remedy sectionof the decision.(b)Remove from its files any reference to the dis-charge or"quit" of Anthony Joseph Long and notifyhim in writing that this has been done and that evidenceof his unlawful termination will not be used as a basis forfuture personnel actions against him.17 SeegenerallyIsis Plumbing Co,138 NLRB 716 (1962)r e If noexceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of theRules,be adopted by theBoard andallobjections to themshall be deemedwaived for all pur-po59(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Wyoming, Michigan,copies of the attached notice marked "Appendix." 1 eCopies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.19 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdischarge our employees because theysupported and assisted General Teamsters Union, LocalNo. 406, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America and Inter-national Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America and in order todiscourage the membership in and support and assistanceof these Unions by our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the National Labor Rela-tions Act.WE WILL offer Anthony Joseph Long immediate andfull reinstatement to his former position or, if that posi-tion is no longer available, to a substantially equivalentposition,without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof earnings he may have suffered as a result of his dis-charge by us, with interest.WE WILL remove from our files any reference to thedischarge or "quit" of Anthony Joseph Long 'and notifyhim in writing that this has been done and that evidenceof his unlawful termination will not be used as a basis forfuture personnel actions against him.ATLAS TRUCKING, INC. D/B/A ATLASTRUCK RENTAL & LEASING